Citation Nr: 1713465	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a separate compensable rating for limitation of motion of the left elbow due to residuals of a bullet wound to the left upper arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to May 1991, August 1996 to November 2003, March 2004 to July 2005, October 2005 to September 2007, and April 2010 to November 2011, to include service in the Southwest Asia theater of operations from May 2004 to May 2005, March 2006 to July 2007, and May 2010 to July 2011.

This matter come before the Board of Veterans' Appeals (Board) on appeal from November 2004 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In November 2007, August 2011, and February 2012, additional service treatment records (STRs) were associated with the claims file.  The RO issued rating decisions in January 2008 and December 2012, respectively, reconsidering all claims previously denied which were related to the newly obtained STRs.  See 38 C.F.R. § 3.156(c) (2016).

The Veteran testified before a Decision Review Officer (DRO) in October 2008 and before the undersigned at a Board videoconference hearing in April 2013.  Transcripts of the hearings have been associated with the claims file.

In January 2014, the Board granted an initial 10 percent rating for a left hand scar and remanded the issues of service connection for headaches, entitlement to an increased initial rating for a left ankle disability, entitlement to an increased initial rating for a left shoulder disability, and entitlement to an initial compensable rating for residuals of a bullet wound to the left upper arm for further development.

In March 2016, the Board granted an initial 20 percent rating for residuals of a bullet wound to the left upper arm and denied the issues of service connection for headaches, entitlement to an increased initial rating for a left ankle disability, and entitlement to an increased initial rating for a left shoulder disability.  Additionally, the Board found that the Veteran had a disability of the left elbow and remanded the issue to determine whether the left elbow disability was a residual of the service-connected gunshot wound, a secondary disability to a service-connected disability, or a separate disability in its entirety.  The case has returned to the Board for appellate review


FINDING OF FACT

The Veteran's left elbow disability is not a residual of his service-connected bullet wound to the left upper arm and was not caused or aggravated by the service-connected residuals of a bullet wound to the left upper arm. 


CONCLUSION OF LAW

The criteria for a separate compensable rating for limitation of motion of the left elbow due to residuals of a bullet wound to the left upper arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.55; Cf. Mittleider v. West, 11 Vet. App. 181 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, compliant VCAA notice letters were sent to the Veteran in March 2006 and October 2007.  

VA also fulfilled its duty to assist the Veteran by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim. The service personnel and treatment records have been associated with the claims file, as well as pertinent VA treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

Additionally, the Board finds that the actions requested in the March 2016 Board remand have been undertaken.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Specifically, a VA addendum medical opinion was obtained in June 2016 regarding the Veteran's left elbow.  This VA addendum opinion is sufficient evidence for deciding the claim.  The opinion is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is fully informed, and contains reasoned explanations.

Accordingly, for the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time.


Merits of the Claim

As stated in the Introduction, in its March 2016 remand, the Board identified that the Veteran had limitation of motion of his left elbow and sought further development to determine whether this additional symptom was associated with the Veteran's service-connected residuals of a bullet wound to his left upper arm.  After reviewing the record in this case, the Board finds that the Veteran is not entitled to a separate compensable rating for limitation of motion of the left elbow as this disability's etiology is separate from the service-connected residuals of a bullet wound to the left upper arm.

As alluded to in the March 2016 Board remand, 38 C.F.R. § 4.55 permits a separate compensable rating for a left elbow disability if limitation of motion of the Veteran's left elbow was associated with the Veteran's service-connected residuals of a bullet wound to the left upper arm.  The Veteran incurred his upper left arm bullet wound in service in June 2002 while working at a rifle range.  

Regarding the existence of a current left elbow disability, during an October 2012 VA examination, the Veteran's left elbow displayed flexion to 140 degrees with evidence of painful motion at 135 degrees upon testing.  In conjunction with the physical examination, images of both elbows were taken which revealed osteophytes at the dorsal aspect of the olecranon bilaterally.  Additionally, a metallic foreign body was noted at the anterior aspect of the left midhumerus.  After completing the examination and reviewing the images, the examiner diagnosed the Veteran with minimal to mild degenerative arthritis of both elbows.

A December 2013 VA treatment record states that the Veteran presented to the emergency room after slipping on ice, landing on his hands, and rolling onto his elbow.  The Veteran's left elbow exhibited limited range of motion and pain with flexion and extension.  X-rays of his left elbow did not reveal a fracture.  The Veteran's discharge diagnosis was olecranon bursitis.

Later, in January 2014, the Veteran received follow-up treatment from VA for his left elbow.  The Veteran had swelling over his olecranon and the Veteran reported swelling, pain, and numbness.  The Veteran was able to achieve complete extension of the arm at the elbow, flexing to 140 degrees, and he could supinate to 80 degrees and pronate to 90 degrees.  Review of x-rays revealed olecranon bursitis and soft tissue swelling.  

With this medical history in mind, in June 2016, a VA clinician provided a medical opinion as to the etiology of the Veteran's left elbow limitation of motion and degenerative arthritis.  The clinician opined that the Veteran's left elbow limitation of motion and degenerative arthritis were "unrelated to the gunshot wound or it's [sic] effects."  In support of his opinion, the examiner explained that the Veteran had normal range of motion for years following the gunshot wound and noted that the reduction in range of motion only occurred after the Veteran's fall on ice in December 2013.

The June 2016 VA clinician also stated that the Veteran's left elbow disability was not restricted due to his left biceps muscle as it had an entirely normal contour and tendon outline.  Regarding the possibility that the Veteran's left elbow degenerative arthritis was a residual of the bullet wound or a secondary disability connected to the residuals of the bullet wound to the left upper arm, the clinician opined that a gunshot injury in the upper arm "would not be expected by normal understanding of medical pathology to cause degenerative arthritis in a neighboring joint."  Lastly, the clinician examined the Veteran's elbow and recorded current symptoms of olecranon bursitis, tenderness over the olecranon, and limitation of flexion.  The clinician stated these observations were consistent with residuals from the Veteran's fall on ice in December 2013.

In this case, the Board finds that the Veteran is not entitled to a separate compensable rating as the Veteran's left elbow disability is not (1) a residual of the left upper arm bullet wound, or (2) a disability otherwise related to the residuals of a bullet wound to the left upper arm.  Because the Veteran's left elbow disability is attributable to a nonservice-event-i.e. falling on ice in December 2013-the Board must not attribute its effects to his service-connected bullet wound residuals.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).

In conclusion, because there is no evidence that the Veteran's left elbow disability is a residual of the left upper arm bullet wound or was caused or aggravated by the bullet wound residuals, the Board finds that the preponderance of the evidence is against granting a separate compensable rating.  See 38 C.F.R. 4.55 (2016).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 49 (1990).


ORDER

Entitlement to a separate compensable rating for limitation of motion of the left elbow due to residuals of a bullet wound to the left upper arm is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


